Citation Nr: 0815466	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected lumbar 
myositis.

2. Entitlement to service connection for degenerative disc 
disease of the cervical spine and cervical myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973, from January 1985 to May 1985, and from 
January 1991 to July 1991, with periods of active duty for 
training (ACDUTRA) with the Puerto Rico National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

In July 2005, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's July 2005 remand.  The remand 
directed that a request be made of the U.S. Army Reserve 
Personnel Center, 9700 Page Boulevard, St. Louis, Missouri, 
63132, or any other appropriate source, for the records of 
the veteran's service with the Puerto Rico National Guard.  
There is no evidence that a request for records was sent to 
that facility, although requests were made of the National 
Personnel Records Center (NPRC) and the Puerto Rico National 
Guard without success.    

The RO was also asked to schedule the veteran for a VA 
psychiatric examination in order to determine the nature and 
etiology of any psychiatric disorder.  The examiner was 
requested to provide an opinion, based on a review of all of 
the evidence, as to whether there is a 50 percent probability 
or greater that any psychiatric disability is related to the 
veteran's active service or, in the alternative, whether a 
psychiatric disability is secondary to the veteran's service-
connected lumbar myositis.  The April 2007 examination report 
addressed only the issue of direct service connection.  The 
examiner did not address the question of whether the 
veteran's claimed disability could be secondary to his 
service-connected lumbar myositis. 

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
July 2005 remand are carried out.  

The July 2005 remand also requested that the RO obtain the 
veteran's service medical records from his periods of active 
service in 1985 and 1991.  In October 2006, the NPRC 
indicated that those service medical records had been 
forwarded to the RO in January 2003.  In April 2007, the RO 
indicated that it had no service medical records in its 
possession.  

There is a heightened obligation to assist a claimant in the 
development of a claim, to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this case, 
the RO has made little effort to assist the veteran in 
reconstructing his file.  The veteran was not asked to 
provide NA Forms 13055 and 13075, which are used to 
reconstruct missing service medical records and personnel 
files.  Upon remand, additional measures should be taken in 
an attempt to reconstruct the veteran's service records and 
to assist in the development of his claim.  



Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his active duty military 
service from January 1985 to May 1985 and 
January 1991 to July 1991, and should 
discuss his in-service psychiatric and 
cervical spine injuries.  He should 
include his full company designation, the 
name and location of any facility in which 
he was treated, the dates and length of 
his treatment, and any other information 
that may assist VA in locating relevant 
medical records.  

2.  With the above information, request  
records of the veteran's service with the 
Puerto Rico National Guard from the U.S. 
Army Personnel Reserve Center, 9700 Page 
Boulevard, St. Louis, MO 63132 and any 
other appropriate source.  Any records 
obtained should be associated with the 
claims folder.  If such records are 
unavailable, a negative reply is 
requested.

3.  Schedule the veteran for another VA 
psychiatric examination.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should indicate whether the 
veteran has a current psychiatric 
disability, and, if so, whether there is a 
50 percent probability or greater that the 
disability is caused or aggravated by his 
service-connected lumbar myositis.  If 
aggravated, the examiner is requested to 
specify what permanent increase in the 
severity of psychiatric disability is 
attributable to the lumbar myositis.  The 
examiner is requested to provide a 
rationale for his or her opinion.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
